Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

The prior art does not fairly teach or suggest the exact arrangement as claimed in independent claims 1, 14, and 20 of the instant application. The examiner can find no motivation to combine or modify the references which would not require the use of impermissible hindsight to define a fully functioning apparatus as claimed in the instant application.
Wang (US 2013/0229021) shows: 1. A handle return assembly, comprising: 
a housing (20) to be attached to the escutcheon; 
a hub (40, A or B) rotatably disposed within the housing for operably connecting an operating handle to a drive spindle; 
a torsion spring (50, A or B, abstract; Wang) biasing the hub toward an initial position; and 
at least one stopper plate (54) interacting with the housing for limiting rotational motion of the hub relative to the housing[0033].
the hub rotatably disposed within the housing about the axis of rotation and configured to operably connect to an operating handle, the hub biased towards an initial position; and a first stopper plate having a first configuration in which the first stopper 
Wang fails to show: a second configuration in which the first stopper plate is configured to prevent rotation of the hub about the axis of rotation from the initial position in a second direction opposite the first direction, the first stopper plate having an annular shape about the axis of rotation, wherein in the second configuration the first stopper plate is flipped about a reversing axis orthogonal to the rotation axis when compared to the first configuration.

While the individual structural elements may be found in references of record, there is no motivation to duplicate elements and to make the combination required in the exact configuration as currently claimed to enable full function therefore the reference combination does not teach or fairly suggest the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L NEUBAUER whose telephone number is (571)272-4864.  The examiner can normally be reached on 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571.272.7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.L.N./Examiner, Art Unit 3675                                                                                                                                                                                                        
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675